ORDER

PER CURIAM:
AND NOW, this 1st day of November, 1999, there having been filed with this Court by John E. Walheim his verified Statement of Resignation dated September 22, 1999, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of John E. Walheim be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respon*158dent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.